DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 16, 2022 has been entered. Claims 1-5, 7-8, 11-17, 19, 22-25, and 47 remain pending in the application. Claims 2-4, 11, 14-16, 22, and 25 are noted as currently amended and no claims have been newly cancelled. Applicant’s amendments to the specification, drawings, and claims have overcome all previous objections and 112(b) rejections set forth in the Non-Final Office Action mailed June 16, 2022 and all objections and rejections therein have been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11-12, 15-17, 19, 25, and 47 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cottler et al. (US PGPub 20080050710), hereinafter referred to as Cottler.
For sake of compact prosecution, Examiner notes that “fluid” first recited in claim 1, line 7 can include gases in addition to liquids, and paragraphs 0077-0078 of the instant application merely state the interior “may comprise a liquid”, and gases are considered fluids and do have viscosities. Therefore, fluid can be interpreted as a gas. 
With regards to claim 1, Cottler teaches a device for modeling properties of an ear (Abstract, Paragraph 0037), including a tympanic membrane (Paragraph 0037), the device comprising: 
an artificial tympanic membrane having an ultrasound reflectivity mimicking an ultrasound reflectivity of a biological tympanic membrane (Fig 19, Ref 1900; Paragraphs 0047, 0059 teach the system including an artificial tympanic membrane that simulates properties of the human eardrum and can be made of an appropriately flexible material such as silicone which per paragraph 0131 of the instant application would provide a similar ultrasound reflectivity); and 
a housing coupled to the artificial tympanic membrane (Fig 3, Ref 110; Paragraph 0044 teaches the membrane is housed in a cartridge) and further defining an interior portion coupled to an interior surface of the artificial tympanic membrane (Paragraph 0038 teaches the ear canal extends into an interior of the head; additionally, paragraphs 0046, 0050 teaches the interior of the cartridge which can contain fluid sealed behind the membrane), the interior portion having an adjustable volume of fluid (Paragraph 0046 teaches the fluid can be changed to vary the volume of human ear fluid) or an adjustable type of fluid (Paragraph 0046 teaches varying the type of fluid including water, hydrogel, and others), and the interior portion having an adjustable gas pressure (Paragraphs 0048-0049 teach the space can be altered to be a vacuum or pressurized (range of adjustable pressure)).
With regards to claim 2, Cottler further teaches wherein adjustment of one or more of the volume of fluid, the type of fluid, or the gas pressure changes a membrane deflection (Paragraphs 0048-0049 teach the membrane can retract or protrude (deflection) based on the adjusted pressure) or a membrane movement (Paragraph 0074 teaches the membrane moving based on configuration) to controllably mimic a disease state of the ear (Paragraph 0058 teaches the varying cartridges/membranes mimicking diseased ears).
With regards to claim 3, Cottler further teaches the device of claim 2, wherein the adjustment of the type of fluid (Paragraph 0046 teaches the fluid within the model may include any combination of or individual solution of water, saline, polymer, hydrogel, or another suitable material to mimic different types of middle ear fluid) changes a membrane deflection (Paragraphs 0048-0049 teach the membrane can retract or protrude (deflection)) or a membrane movement (Paragraph 0074 teaches the membrane moving based on configuration) to controllably mimic a disease state of the ear (Paragraph 0058 teaches the varying cartridges/membranes mimicking diseased ears), and adjustment of the fluid comprises varying a viscosity of fluid (Paragraph 0046 teaches the cartridges may contain fluids of various viscosities).
With regards to claim 4, Cottler further teaches wherein the disease state of the ear is a bacterial or a viral ear infection (Per paragraph 0103 of the instant application the variation in a viral versus a bacterial infection is the viscosity of the fluid, as discussed in the rejection of claim 3, Cottler (paragraph 0046) teaches the fluids can be of various viscosities which would reasonably perform the functional limitation of being representative of a bacterial or a viral infection (see MPEP 2173.05(g)).
With regards to claim 5, Cottler further teaches wherein the artificial tympanic membrane has a shape which exhibits an optical reflection from the artificial tympanic membrane surface to enable location of the artificial tympanic membrane and alignment of an otoscope (Per paragraph 0133 and figure 5D of the instant application the optical reflection is enabled by the shape of the membrane, specifically the deflection of the membrane, as discussed in the rejection of claims 1 and 2, Cottler teaches a similar material for the membrane and the membrane can be retracted or protruded to mimic the characteristics of an actual tympanic membrane such that it could reasonably perform the functional limitation of exhibiting an optical reflection to enable location and alignment (see MPEP 2173.05(g))).
With regards to claim 8, Cottler further teaches wherein the artificial tympanic membrane is one or more of distensible (Paragraph 0049) or retractable (Paragraph 0048) and is further configured to move in response to an applied pneumatic pressure change (Paragraphs 0048-0049 teach the changes in pressurization of the space affect the shape/protrusion of the membrane).
With regards to claim 11, Cottler further teaches wherein adjustment of one or more of the volume of fluid, the type of fluid, or the gas pressure changes a rate of a membrane movement (Paragraph 0074 teaches the membrane moving based on configuration) to controllably mimic a disease state of the ear (Paragraph 0058 teaches the varying cartridges/membranes mimicking diseased ears).
With regards to claim 12, Cottler further teaches wherein the housing further defines an exterior portion (Paragraph 0039; Fig 7, Ref 108; Fig 8, ref 106), wherein the external portion comprises an artificial ear canal (Paragraph 0039; Fig 7, Ref 108) having an approximate geometry of a human pediatric subject (Paragraph 0040 teaches the model including the ear canal may be child sized or adult sized) or a human adult subject (Paragraph 0040 teaches the model including the ear canal may be child sized or adult sized).
With regards to claim 15, Cottler further teaches wherein a shape and a hardness of the artificial tympanic membrane is configured to mimic a presence of an ossicular chain.   The examiner interprets this limitation to be an intended use limitation that do not result in a structural difference between the Cottler reference and the cited claim limitation.  Per the rejections of claims 1 and 8, Cottler teaches an ear model with the same materials as disclosed in the instant application and shaped similarly, therefore Cottler is capable of performing the functional limitation of mimicking the presence of an ossicular chain using the same methodology of a silicone/rubber membrane (durometer) shaped using gas pressure (see MPEP 2173.05(g).
With regards to claim 16, Cottler further teaches wherein the interior portion comprises an opening for a fluid injector (Paragraph 0048-0049; Fig 27, ref 2700; teaches a hole (opening) for changing the pressurization of the space in the cartridge).
With regards to claim 17, Cottler further teaches wherein the interior portion comprises an opening for an internal air valve and an internal air pump (Paragraph 0048-0049; Fig 27, ref 2700; teaches a hole (an opening) for changing the pressurization of the space in the cartridge).
With regards to claim 19, Cottler further teaches wherein the housing further defines an exterior portion coupled to an exterior surface of the artificial tympanic membrane (Paragraph 0039; Fig 7, Ref 108; Fig 8, ref 106).
With regards to claim 25, Cottler teaches a method of testing an otoscope using a model ear (Abstract, Paragraph 0037), including an artificial tympanic membrane (Paragraph 0037), the method comprising: 
providing the artificial tympanic membrane having an ultrasound reflectivity mimicking an ultrasound reflectivity of a biological tympanic membrane (Fig 19, Ref 1900; Paragraphs 0047, 0059 teach the system including an artificial tympanic membrane that simulates properties of the human eardrum and can be made of an appropriately flexible material such as silicone which per paragraph 0131 of the instant application would provide a similar ultrasound reflectivity); 
adjusting a volume of or a type of fluid proximate an interior surface of the artificial tympanic membrane (Paragraph 0046 teaches the fluid can be changed to vary the volume of human ear fluid); and
adjusting a pressure of gas proximate the interior surface of the artificial tympanic membrane (Paragraphs 0048-0049 teach the space can be altered to be a vacuum or pressurized (range of adjustable pressure)).
With regards to claim 47, Cottler teaches a device for modeling properties of an ear (Abstract, Paragraph 0037), including a tympanic membrane (Paragraph 0037), the device comprising: 
an artificial tympanic membrane (Fig 19, Ref 1900; Paragraphs 0047, 0059 teach the system including an artificial tympanic membrane that simulates properties of the human eardrum and can be made of an appropriately flexible material such as silicone); 
a housing coupled to the artificial tympanic membrane (Fig 3, Ref 110; Paragraph 0044 teaches the membrane is housed in a cartridge) and further defining an interior portion coupled to an interior surface of the artificial tympanic membrane (Paragraph 0038 teaches the ear canal extends into an interior of the head; additionally, paragraphs 0046, 0050 teaches the interior of the cartridge which can contain fluid sealed behind the membrane), the interior portion having an adjustable volume (Paragraph 0046 teaches the fluid can be changed to vary the volume of human ear fluid) or an adjustable type of fluid (Paragraph 0046 teaches varying the type of fluid including water, hydrogel, and others) and an adjustable gas pressure (Paragraphs 0048-0049 teach the space can be altered to be a vacuum or pressurized (range of adjustable pressure)); wherein adjustment of the volume or type of fluid and the gas pressure changes a membrane movement to produce selected movement properties according to a mobility scale (Paragraph 0074 teaches the membrane moving based on configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler in view of LeJeune (US 5997307).
With regards to claim 7, Cottler further teaches wherein the artificial tympanic membrane has one or more visual cues (Paragraphs 0048-0049 teach the membrane can retract or protrude a visual difference in the membrane). Cottler does not explicitly teach wherein the visual cues comprise exhibiting at least partially a shape of an umbo or a malleus. However, LeJeune teaches a surgical ear model/training device (abstract) including wherein the visual cues comprise exhibiting at least partially a shape of a malleus (Col 3, lines 10-20 teach the membrane is pressed against a simulated malleus and the pressure causes deformation in the membrane into a cone shape like that of a human tympanic membrane (visual cue)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cottler to incorporate the teachings of LeJeune by including the deformation (protrusion or retraction) of the membrane appearing to show the shape of a malleus, as both references and the claimed invention are directed to surgical training devices in the form of ear models. One of ordinary skill in the art would modify Cottler by including the simulated malleus of LeJeune or simply having the pressurized deformation of the membrane appearing to show a simulated malleus to give the membrane the appropriate shape. Upon such modification, the method and system of Cottler would include wherein the visual cues comprise exhibiting at least partially a shape of a malleus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from LeJeune with Cottler’s system in order for the model to properly reflect the shape and characteristics of a normal tympanic membrane to better train users.
With regards to claim 13, Cottler does not teach wherein the interior portion comprises a mock ossicular chain coupled to the tympanic membrane. However, LeJeune further teaches wherein the interior portion comprises a mock ossicular chain coupled to the tympanic membrane (Col 6, lines 4-15 teach the interior of the ear model includes an incus pin that functions as a mock ossicular chain connected to the membrane).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cottler to incorporate the teachings of LeJeune by including the incus pin within the interior of the model to provide a rocking motion to simulate stimulation of the membrane, as both references and the claimed invention are directed to surgical training devices in the form of ear models. One of ordinary skill in the art would modify Cottler by including the incus pin to operate as a mock ossicular chain. Upon such modification, the method and system of Cottler would include wherein the interior portion comprises a mock ossicular chain coupled to the tympanic membrane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from LeJeune with Cottler’s system in order for the model to properly reflect the shape and characteristics of a normal tympanic membrane and ear to better train users.
With regards to claim 14, Cottler does not teach the device of claim 13, wherein the mock ossicular chain has a controllable tension. However, LeJeune further teaches the device of claim 13, wherein the mock ossicular chain has a controllable tension (Col 6, lines 3-15 teach the tension of the mock ossicular chain is created by a coil spring, one of ordinary skill in the art would find it obvious to merely replace the spring with one of another tension to vary the tension of the spring to model different movements of the membrane to train users on various conditions and pathologies of the eardrum).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cottler to incorporate the teachings of LeJeune by including the incus pin including the spring coil within the interior of the model to provide a rocking motion to simulate stimulation of the membrane, as both references and the claimed invention are directed to surgical training devices in the form of ear models. One of ordinary skill in the art would modify Cottler by including the incus pin to operate as a mock ossicular chain and replacing the spring with springs of various tension to control the tension of the mock ossicular chain to provide various movements and pathologies to train users to identify. Upon such modification, the method and system of Cottler would include wherein the mock ossicular has a controllable tension. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from LeJeune with Cottler’s system in order for the model to properly reflect the shape and characteristics of a normal tympanic membrane and ear to better train users.
Allowable Subject Matter
As discussed in the previous Office Action, claims 23-24 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claims 23 and 24 which depend from claim 22, none of the cited prior art, other searched art, or combination of art teaches an ear model including a processor for controlling a fluid injector, an internal air valve, an internal air pump, an internal pressure gauge, an external pressure gauge, an external air pump, or a display. Specifically, while Cottler teaches an opening that could receive any of the above hardware, Cottler does not teach the hardware or a means for controlling said hardware nor does any other prior art teaching an ear model. While there are training models that teach hardware for adjusting gases and fluids within the model, such as US 20160027345 (Carson et al.), these are traditionally for cardiac or cardiovascular models and would not be obvious to combine with an ear model without undue experimentation. Therefore, the hardware of claim 22 including a processor, indicates claims 23 and 24 possess allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. Specifically, Applicant’s sole argument with regards to the prior art rejections under 35 U.S.C. 102 and 103 states that the claimed invention overcomes the Cottler reference as Cottler does not specifically recite the “ultrasound reflectivity”. Examiner has interpreted the limitation of the artificial tympanic membrane having an ultrasound reflectivity mimicking an ultrasound reflectivity of a biological tympanic membrane as a functional limitation under MPEP 2114 and 2173.05(g). Thereby, the question of the prior art teaching the claimed limitation relies on the cited prior art teaching structural limitations that inherently possesses the functionality. With regards to ultrasound reflectivity, Examiner notes that both Cottler and the instant application teach that a biological membrane will vary based on the condition of the membrane such as between a diseased and healthy membrane. Thereby, there is no one standard for ultrasound reflectivity when mimicking a biological membrane as the ultrasound reflectivity is part of the diagnosis of the membrane. As such, the question of an ultrasound reflectivity comes down to the various characteristics of the membrane. Per applicant’s argument and specification paragraphs 0083, 0121, 0129-0131, the reflectivity may vary based on the parameters including the material, tension, and shape of the membrane which are affected by the pressure, fluid, and material of the membrane. As discussed in the previous office action and above, the instant application and Cottler recite equivalent materials for the model membrane therefore representing an equivalent and similar structure capable of functioning to mimic an ultrasound reflectivity. Further, as Cottler teaches means for modifying the fluid (paragraph 0046) and pressure (paragraph 0048-0049), Cottler teaches both the structure and means for varying a model tympanic membrane in such a way as to functionally perform the limitation of mimicking an ultrasound reflectivity of a biological tympanic membrane. Therefore, Cottler, as discussed above, anticipates the limitations of claim 1. Therefore, the prior art rejections of the claims, as discussed above, stand and claims 1-5, 7-8, 11-17, 19, 22, 25, and 47 are rejected under 35 U.S.C. 102 and 103.
Conclusion
Accordingly, claims 1-5, 7-8, 11-17, 19, 22, 25, and 47 are rejected and claims 23 and 24 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715     

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715